Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 6 & 18 – 20 were previously pending and subject to a final office action mailed 08/11/2022. Claims 1 & 4 were amended and claim 5 was cancelled in a reply filed 10/10/2022. Claims 1 – 4, 6, & 18 – 20 are currently pending and subject to the non-final office action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 11/01/2022 has been entered.

Allowable Subject Matter
Claims 1 – 4, 6, & 18 – 20 are allowed over the prior art. 

Response to Arguments
The previous rejections under 35 USC 103 have been withdrawn in light of the currently amended claims. In particular, the prior art, when taken both alone and in combination, fails to render obvious the claimed system and combination of elements for generating ship unloading plan and then generating a ship berthing task and a ship unloading task based on the ship unloading plan.

Applicant’s arguments with respect to the previous rejection under 35 USC 101 has been fully considered but are not persuasive.

Applicant argues, on pg. 11, that “the claimed system is more than an abstract idea or managing relationships between people, as this system operates without human actions.”

Examiner respectfully disagrees, because as per step 2A Prong 1, the claims recite an abstract idea for which a generic computer is merely automating the steps of the abstract idea that humans routinely perform in a business relation or while managing relationships between people (e.g., generating ship unloading plan and then generating a ship berthing task and a ship unloading task based on the ship unloading plan). Furthermore, the claims merely instruction the practitioner to implement the abstract idea on a computer and therefore amount to a recitation of the words "apply it" (or an equivalent) (see MPEP § 2106.05(f)). Examiner also notes that the Federal Circuit has indicated that mere automation of manual processes where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123USPQ2d 1100, 1108-09 (Fed. Cir. 2017). (See MPEP § 2106.04(a)(I)) Therefore, that the recited judicial exception is implemented on computing devices instead of by humans does not render the claims eligible.

Applicant next argues, on pg. 11, that “the elements recited by the claims amount to significantly more than the judicial exception indicated by the Office Action. With the amendments to claim 1, as described above, the features that are operated by, or on by, the ship unloading control system are positively recited, including a target ship, a port area, crane apparatus located in the port area, a scheduling communication module to transmit data using an antenna or transceiver, and a task generation module transmits tasks by means of wireless communication and satellite communication respectively.”

Examiner respectfully disagrees, and notes that the actual controlling of equipment based on the generated plans is in fact not positively recited. For example, claim 1 recites: “transmit the ship unloading task to a shore crane control system of a target shore crane apparatus by means of wireless communication via the scheduling communication module so that (emphasis added) the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” in the last limitation on pg. 1 of the claims filed 10/10/2022. Therefore, the loading functionality of the target shore crane apparatus appears to be a mere intended use of the transmitting of the ship unloading task. See below for recommendations for overcoming the 101 rejection. Moreover, the functionality of “transmit the ship unloading task to a shore crane control system of a target shore crane apparatus by means of wireless communication” as well as “transmit data using an antenna or transceiver, and a task generation module transmits tasks by means of wireless communication and satellite communication respectively” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data”) and does not amount to significantly more. Therefore, is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Note: Examiner recommends positively reciting the controlling of at least the target shore crane apparatus based on the generated plan and task to overcome the 101 rejection. As noted above, the limitation: “transmit the ship unloading task to a shore crane control system of a target shore crane apparatus by means of wireless communication via the scheduling communication module so that (emphasis added) the target shore crane apparatus loads a container” is recited in such a way that the controlling of the crane appears to be a mere intended use of the transmitting of the ship unloading task, and is therefore given little to no patentable weight. See MPEP § 2111.04, noting: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).

The instant specification, in para. [0034], recites: “The ship control system 2 is configured to transmit the ship information and the container information to the scheduling center system 1, control the target ship to move to an operation area corresponding to the target shore crane apparatus in accordance with the received ship berthing task.” 

The instant specification, in para. [0035], recites: “The shore crane control system 3 is configured to control, upon receiving the ship in-position notification message from the ship control system 2, the target shore crane apparatus to load the container on the target ship onto a transportation vehicle in accordance with the ship unloading task.”

The instant specification, in para. [0037], recites: “The vehicle control system 4 is configured to control, upon receiving a container loading task, the transportation vehicle to move to a container loading location associated with the container loading task for loading the container, and to control, upon receiving a container unloading task, the transportation vehicle to move to a container unloading location associated 
 with the container unloading task for unloading the container.”

The instant specification, in para. [0061], recites: “the shore crane control system 3 controlling the target shore crane apparatus to load the container on the target ship onto the transportation vehicle in accordance with the ship unloading task may include: the shore crane control system 3 confirming an identity of the container on the target ship and controlling the target shore crane apparatus to hoist the container when the identity is confirmed; and controlling the target shore crane apparatus to load the container onto the transportation vehicle upon receiving a vehicle in- position notification message from the vehicle control system 4 of the transportation vehicle.”

Examiner notes that at least [0035] & [0061] of the instant specification appear to disclose enough actual controlling of the target shore crane apparatus based on the generated plans/tasks to render the claims eligible if this functionality is recited positively. For example, by using phrasing similar to: “controlling, via the shore crane control system, and based on the received ship unloading task, the target shore crane apparatus to” perform the various unloading tasks, etc., as supported by the instant specification. Examiner also recommends using similarly positively recited phrasing to recite the controlling of the ship based on the generated berthing task to overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6, & 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information as received,” “generate a ship berthing task and a ship unloading task based on the ship unloading plan,” “determine one or more shore crane apparatuses available at the ship arrival time based on the ship arrival time and the operation time information of each shore crane apparatus,” and “select one of the determined one or more shore crane apparatuses as the target shore crane apparatus based on the tonnage and draught of the target ship.” 

2A Prong 1: The limitations of “generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information as received,” “generate a ship berthing task and a ship unloading task based on the ship unloading plan,” “determine one or more shore crane apparatuses available at the ship arrival time based on the ship arrival time and the operation time information of each shore crane apparatus,” and “select one of the determined one or more shore crane apparatuses as the target shore crane apparatus based on the tonnage and draught of the target ship,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” “antenna,” and “transceiver,” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” “antenna,” and “transceiver” language, the functions in the context of this claim encompass generating a berthing and unloading plan for a ship and assigning resources to perform associated unloading tasks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including business relations).” Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” “antenna,” and “transceiver” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.04(d)), and thus do not render the abstract idea eligible. The additional elements of “port area,” “ship,” “transportation vehicle,” “shore crane apparatus,” “hoisting arm,” “container,” and “identity recognition device… configured to recognize a QR code or a barcode” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping or generally links the claims to a particular technological environment, and are not indicative of integration into a practical application (see MPEP § 2106.05(h)). Furthermore, the limitations of “transmit and receive information,” “transmit the ship berthing task to a ship control system of the target ship by means of satellite communication via the scheduling communication module and transmit the ship unloading task to a shore crane control system of a target shore crane apparatus by means of wireless communication” and “obtain identification information of the container through an identity recognition device, the identity recognition device… configured to recognize a QR code or a barcode” is directed to extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application (see MPEP § 2106.05(g)). The limitation “so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” merely adds insignificant post-solution activity to the judicial exception of generating an unloading plan (see MPEP § 2106.05(g)) and fails to integrate the judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” “antenna,” and “transceiver” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05). The additional elements of “port area,” “ship,” “transportation vehicle,” “shore crane apparatus,” “hoisting arm,” “container,” and “identity recognition device… configured to recognize a QR code or a barcode” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping or generally links the claims to a particular technological environment, and likewise do not add significantly more to the abstract idea. The extra-solution functionality of “transmit and receive information,” “transmit the ship berthing task to a ship control system of the target ship by means of satellite communication via the scheduling communication module and transmit the ship unloading task to a shore crane control system of a target shore crane apparatus by means of wireless communication” and “obtain identification information of the container through an identity recognition device, the identity recognition device… configured to recognize a QR code or a barcode” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Electronically scanning or extracting data from a physical document”), and thus do not amount to significantly more. The post-solution activity (insignificant application) of “so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the generic description of the technical field of crane operations, which is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). In particular, paragraph [0004] of the instant specification provides the following generic description of using a crane to unload a ship: “The process of container unloading is generally as follows. After a ship arrives at a port, a container is first moved onto a transportation vehicle by a shore crane (or shore bridge)” (see MPEP § 2106.05(d) and Berkheimer Memo). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 4, 6 & 18 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “task generation module,” “warehouse management system,” “scheduling communication module,” “vehicle control system,” and “plan generation module” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “target ship” and “target shore crane apparatus” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628